

115 HR 463 IH: Crimea Annexation Non-recognition Act
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 463IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Connolly (for himself and Mr. Chabot) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit United States Government recognition of Russia’s annexation of Crimea.
	
 1.Short titleThis Act may be cited as the Crimea Annexation Non-recognition Act. 2.Prohibition against United States recognition of Russia’s annexation of Crimea (a)Statement of policyIt is the policy of the United States not to recognize the de jure or de facto sovereignty of the Russian Federation over Crimea, its airspace, or its territorial waters.
 (b)ProhibitionIn accordance with subsection (a), no Federal department or agency may take any action or extend any assistance that recognizes or implies recognition of the de jure or de facto sovereignty of the Russian Federation over Crimea, its airspace, or its territorial waters.
 (c)WaiverThe President may waive subsection (a) or (b) if the President determines that it is vital to the national security interests of the United States to do so.
			